UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Anthony Mayes, Jr.,
                                                                   12-CR-0385
                       Petitioner,                                 17-CV-6789

         – against –
                                                                   Not for Publication
 United States,

                       Respondent.                                 Opinion & Order



ROSS, United States District Judge:

       Anthony Mayes moves for reconsideration of the denial of his motion for relief under 28

U.S.C. § 2255. The motion is denied as it is an unauthorized successive petition. If Mr. Mayes

wants further consideration of his claims, he must make an application to the Second Circuit Court

of Appeals.

       Mr. Mayes brings this motion under Federal Rule of Civil Procedure 60(b)(6). Under Rule

60(b)6), a motion for reconsideration may be granted for “any . . . reason that justifies relief.” Fed.

R. Civ. P. 60(b)(6). However, “such relief should be granted only in extraordinary circumstances.”

Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (citing Liljeberg v. Health Servs. Acquisition

Corp., 486 U.S. 847, 863 (1988)). Moreover, the Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), 28 U.S.C. §§ 2244(b)(1)–(3), limits the applicability of Rule 60(b) to habeas

petitions through its restrictions on second or successive petitions, see Gonzalez v. Crosby, 545

U.S. 524, 529–36 (2005) (explaining the application of Rule 60(b) to § 2254 petitions);

Schwamborn v. United States, 507 F. Supp. 2d 229, 239–40, 240 n.19 (E.D.N.Y. 2007) (applying

Gonzalez to § 2255 petitions). A Rule 60(b) motion for relief from judgment attacking a habeas

judgment on the merits is properly classified as a second or successive petition and review of such

a petition must be authorized by the appellate court. Gonzalez, 545 U.S. at 530–31. A Rule 60(b)


                                                  1
motion that identifies a “defect in the integrity of the federal habeas proceedings” is not considered

a second or successive petition and need not be authorized. Id. at 532.

       Petitioner frames his motion as a challenge to “fundamental Constitutional defects

occurring within the process below,” Pet’r’s Fourth Mot. for Recons., 1, ECF No. 347, but it is

more properly categorized as an argument on the merits. Mr. Mayes argues that he received

ineffective assistance of counsel due to the admission into evidence of wiretap evidence. See id. 2

–3. I previously ruled that the trial attorney’s failure to persuade the court to exclude this evidence

did not constitute ineffective assistance of counsel. See Op. & Order at 4–5, May 19, 2017, ECF

No. 302. Mr. Mayes’s disagreement with that conclusion does not mean that there was something

fundamentally unfair about the prior § 2255 proceeding or that this proceeding otherwise lacked

integrity. Cf. Claudio v. Portuondo, No. 01 CV 5180(RJD), 2014 WL 1347185, at *4 (E.D.N.Y.

Mar. 31, 2014) (finding that petitioner’s claim that prior § 2254 proceeding was unfair because

respondent did not provide the complete trial record could be brought as a Rule 60(b) motion);

Graves v. Smith, 811 F. Supp. 2d 601, 607 (E.D.N.Y. 2011) (holding that a Rule 60(b) motion was

not a successive habeas petition in disguise because “[r]ather than questioning the merits of this

court’s original decision, petitioner argues that the court’s procedures—i.e., its failure to conduct

a full evidentiary hearing—did not adequately protect his right to due process.”), aff’d sub nom.

Graves v. Phillips, 531 F. App’x 27 (2d Cir. 2013) (summary order).

       Because this motion is an argument on the merits disagreeing with my prior decision, rather

than a challenge to the integrity of the proceedings, it is a successive petition and can only be

entertained by this Court if the Second Circuit first certifies that it contains “newly discovered

evidence” or a “new rule of constitutional law.” 28 U.S.C. § 2255(h). No such certification is

present here. Accordingly, this Court cannot reach the merits of petitioner’s Rule 60(b) motion,

and the motion is denied.



                                                  2
         So ordered.


                                         ____/s/________________
                                         Allyne R. Ross
                                         United States District Judge

Dated:          January 8, 2020
                Brooklyn, New York




                                     3
